Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Renumbering
The numbering of claims is not in accordance with 37 C.F.R. 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  In particular, when new claims are presented they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  It is noted that the highest numbered originally filed claim (i.e. prior to the preliminary amendment) was claim 20.  There were no claims 21 or 22.

Misnumbered claims 23-42 have been renumbered 21-40 respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 26-35, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, 13-15, and 19-20 of U.S. Patent No. 11181760 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of '760 anticipates instant claims 21 and 38, claims 6-10 of '760 anticipate instant claims 26-30 respectively, claims 19-20 of '760 anticipate instant claims 31-32 respectively, and claims 13-15 of '760 anticipate instant claims 33-35 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 28-30, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109633608 A.  Any paragraph numbers mentioned below are those of the appended EPO translation.
Claim 21:  '608 discloses an optical modulator comprising (see mainly fig. 2): 
a first waveguide arm (for example, the uppermost arm) for transmitting at least a first portion of a beam of light, the first waveguide arm comprising a first single mode waveguide section (within region 3c) and a first multimode waveguide section (within region 3a); 
a first set of electrodes 4b (one connected to 4 and an opposing one connected to 4a) for modulating the beam of light; and 
an adiabatic taper (within region 3b) coupling the first single mode waveguide section and the first multimode waveguide section (see e.g. [0034]-[0035]); 
wherein at least a portion of the first multimode waveguide section is disposed adjacent to the first set of electrodes.  
Claim 28:  The first single mode waveguide section comprises a cross sectional area < 3 µm2.  In one example, the height is 0.22 µm ([0038]) and the width is 0.5 µm ([0040]-[0041]) for an area of about 0.11 µm2.
Claim 29:  The first single mode waveguide section comprises a cross sectional area < 1 µm2 (about 0.11 µm2 as noted above).
	Claim 30:  The first multimode waveguide section comprises a cross sectional area > 0.2 µm2 and < 10 µm2.  In one example, the height is 0.22 µm ([0038]) and the width is 1.6 µm ([0040]-[0041]) for an area of about 0.35 µm2.
	Claim 39:  The adiabatic taper is configured to include at least one of linear tapering, cubic tapering, exponential tapering, and nonlinear tapering, of waveguide width (linear tapering and nonlinear tapering encompass all types, so the tapering in '608 is one or the other).

Allowable Subject Matter
Claim 22-25, 36-37, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of base claim 21 and applicable intervening claims.


Conclusion
	The other reference listed on the attached 892 form is considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874